DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dow et al. (US 2003/0132830, hereinafter Dow), in view of Nuggehalli et al. (US 8,107,103, hereinafter Nuggehalli).
With respect to claim 1, Dow discloses an authentication system for managing access to an access-restricted system, the authentication system comprising: 
a user interface panel configured to receive a request for access rights from a user (abstract, paragraphs [0012] – [0013] and claims 1-9);
a processing device coupled to the user interface panel and configured to assign the access rights to the user (figure 1 and paragraph [0023]); 
a credentials reader coupled to the processing device and configured to read the access credentials from the authentication object and transmit the access credentials to the processing device, wherein the processing device is configured to authenticate the access credentials and grant access to at least a portion of the access-restricted system in accordance with the access rights of the user (abstract, paragraphs [0012] – [0013] and claims 1-9).
Dow discloses all of the limitations above but does not explicitly disclose the feature of an ink deposition station coupled to the processing device and configured to receive an authentication object from the user and to print access credentials on the authentication object in accordance with the access rights assigned to the user.
However, Nuggehalli teaches the feature of an ink deposition station coupled to the processing device and configured to receive an authentication object from the user and to print access credentials on the authentication object in accordance with the access rights assigned to the user (abstract and claims 1-2).
Therefore, it would have been obvious for one of ordinary skill in the art to have modified the feature of Dow to include the feature of an ink deposition station coupled to the processing device and configured to receive an authentication object from the user and to print access credentials on the authentication object in accordance with the access rights assigned to the user, as taught by Nuggehalli in order to secure and manage the access. 
With respect to claim 2, Dow discloses an electronic locker system, the system comprising a housing (abstract and figure 1); 
a plurality of securable units within the housing (figure 1 shows 102, 106, 104 and other units); and 
an authentication system to manage access to the securable units (figure 1 show units and card readers, that is described in paragraph [0023]), the authentication system including: 
a kiosk configured to receive a request for access rights from a user for accessing an assigned securable unit (figure 1 show units and card readers, that is described in paragraph [0023]); 
a processing device coupled to the kiosk and configured to assign the access rights to the user (figure 1 and paragraph [0023]); and 
a credentials reader coupled to the processing device and configured to read the access credentials from the authentication object and transmit the access credentials to the processing device, wherein the processing device is configured to authenticate the access credentials and grant access to the assigned securable unit in accordance with the access rights of the user (abstract, paragraphs [0012] – [0013] and claims 1-9).
Dow discloses all of the limitations above but does not explicitly disclose the feature of an ink deposition station coupled to the processing device and configured to receive an authentication object from the user and to print access credentials on the authentication object in accordance with the access rights assigned to the user, the ink deposition station being further configured to print the access credentials using invisible ink or dye.
However, Nuggehalli teaches the feature of an ink deposition station coupled to the processing device and configured to receive an authentication object from the user and to print access credentials on the authentication object in accordance with the access rights assigned to the user, the ink deposition station being further configured to print the access credentials (abstract and claims 1-2).
Therefore it would have been obvious for one of ordinary skill in the art to have modified the feature of Dow to include the feature of an ink deposition station coupled to the processing device and configured to receive an authentication object from the user and to print access credentials on the authentication object in accordance with the access rights assigned to the user, the ink deposition station being further configured to print the access credentials, as taught by Nuggehalli in order to secure and manage the access. 
With respect to claim 3, Dow discloses a system to track time worked by an employee at a work site, the system comprising: 
a user interface panel configured to receive inputs from the employee to clock-in to the work site (figure 1 and paragraphs [0012]-[0013]); 
a processing device coupled to the user interface panel and configured to store a clock-in time and employee information within a database (figure 1 and paragraph [0023]); and 
a credentials reader coupled to the processing device and configured to read the access credentials from the authentication object and transmit the access credentials to the processing device, wherein the processing device is configured to authenticate the access credentials and record a clock-out time if the processing device authenticates the access credentials (abstract, paragraphs [0012] – [0013] and claims 1-9).
Dow discloses all of the limitations above but does not explicitly disclose the feature of an ink deposition station coupled to the processing device and configured to receive an authentication object from the employee and to print access credentials on the authentication object.
However, Nuggehalli teaches the feature of an ink deposition station coupled to the processing device and configured to receive an authentication object from the employee and to print access credentials on the authentication object (abstract and claims 1-2).
Therefore, it would have been obvious for one of ordinary skill in the art to have modified the feature of Dow to include the feature of an ink deposition station coupled to the processing device and configured to receive an authentication object from the employee and to print access credentials on the authentication object, as taught by Nuggehalli in order to secure and manage the access. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROKIB MASUD whose telephone number is (571)270-5390. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd Obeid can be reached on 571-270-3324. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ROKIB MASUD/Primary Examiner, Art Unit 3687